court with documentation demonstrating that the perceived jurisdictional
                  defect has been cured or otherwise communicated with this court.
                  Accordingly, we
                             ORDER this appeal DISMISSED.




                                                            Parraguirretr
                                                                                         .




                                                            Douglas


                                                                                        J.



                  cc: Hon. Douglas W. Herndon, District Judge
                       Kerry P. Faughnan
                       Akerman LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    se